DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 12) in the paper filed November 30, 2020 is acknowledged.  Claims 13 -20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.   The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: after “Medium” insert “Including Polyalkyleneimine Compound”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 6 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. (U.S. Patent App. No. 2014/0374645 A1) in view of Kaneko et al. (U.S. Patent App. No. 2011/0003241 A1) and/or Takemoto et al. (U.S. Patent No. 5,652,320).
Claims 1 – 3 and 6 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasada (U.S. Patent App. No. 2018/0061447 A1) in view of Kaneko et al. (U.S. Patent App. No. 2011/0003241 A1) and/or Takemoto et al. (U.S. Patent No. 5,652,320).
The Examiner has put both these rejections together because they are both references by the same Assignee (FUIJFILMS) and both disclose the use of a compound having a polyalkyleneimine chain and a polyester chain.  The Examiner notes that US ‘447 A1 qualifies under 35 U.S.C. 102(a)(1) because Applicants have not perfected their claim to foreign priority, so their current effective filing date is March 21, 2019.  Perfection of the claim to Foreign Priority would remove US ‘447 A1 due to the 1 year grace period per 35 USC 102(b)(1).
Regarding claim 1, both Kikuchi et al. and Kasada disclose a magnetic recording medium meeting the claimed layer structure (Abstract; Titles; examples) wherein the magnetic layer includes a compound comprising a polyalkyleneimine chain and a polyester chain (Kasada examples and see Table 2; Kikuchi et al., Abstract).
Neither of the above disclose wherein the compound uses a vinyl compound versus the polyester compound.
However, the Examiner deems that nitrogenated polyester compounds and nitrogenated vinyl compounds (which is, essentially, what the compound ends up becoming) are known functional equivalents in suitable dispersant aids in binder + particle mixtures, as taught by one or both of Kaneko et al. (Paragraphs 0199 – 0206) and/or Takemoto et al. (col. 2, lines 36 – 62 and col. 8, lines 3 – 45).  providing distance between the nitrogenated particle-binding regions).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, using a vinyl chain or a polyester chain are functional equivalents in the field of the dispersant compound, since the vinyl or polyester chain would not appear to have a significant impact on the actual use of the dispersant, which is primarily derived from the polyaklyeneimine chain portion.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).  Applicants are invited to present evidence of non-obviousness (non-equivalence) between using a vinyl chain versus a polyester chain and/or unexpected results when using the specific compound. Presently no such evidence has been presented.  Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of either Kikuchi et al. or Kasada to utilize a compound meeting the claimed limitations as taught by one or both of Kaneko et al. and/or Takemoto et al., as it involves the mere substitution of the copolymerization chain component which serves merely to provide a ‘spacing’ between the active regions of the compound (e.g. see Paragraphs 0052 and 0086 in Kikuchi et al.).
Regarding claims 2 and 3, both Kaneko et al. and Takemoto et al. disclose the claimed vinyl compounds (see citations above).
Regarding claim 6, both Kikuchi et al. and Kasada disclose the claimed weight-average MWs (see Table 2 in both).
Regarding claim 7, both Kikuchi et al. and Kasada disclose the claimed amounts (Kikuchi et al. – Paragraph 0102; Kasada – Paragraph 0210).
Abstract and examples).  Kasada discloses a small activation volume, but not particle size; however, the Examiner deems it would have been obvious to optimize the particle size to within the claimed range as small particle sizes are recognized as desirable for uniform magnetic and running properties.
Regarding claims 9 – 11, the Examiner takes Official Notice that these materials (Ba-ferrite; Sr-ferrite; and -iron oxide) are all well established as conventional, high Hc particle material for use in magnetic recording media.  For support of this position, see the examples in Kikuchi et al. and Kasada, as well as the other art cited in this action.
Regarding claim 12, the above disclosures necessarily read on the nominal apparatus limitations as a magnetic recording and reproducing device must have a magnetic head or it wouldn’t be a magnetic recording and reproducing device.

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. in view of Kaneko et al. and/or Takemoto et al. as applied above, and further in view of Bottomley et al. (U.S. Patent No. 5,780,167).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasada in view of Kaneko et al. and/or Takemoto et al. as applied above, and further in view of Bottomley et al. (U.S. Patent No. 5,780,167).
Kikuchi et al., Kasada, Kaneko et al. and Takemoto et al. are relied upon as described above.
None of the above disclose controlling the glass temperature of the compound.
However, Bottomley et al. teach that in binder-media applications, the glass temperature, Tg, is important to be above 70 °C to avoid the risk that the compound begins to flow/degrade when the media is exposed to elevated temperatures (e.g. left in a hot car all day) (col. 2, line 58 bridging col. 3, line 7).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Kasada (or Kikuchi et al.) in view of Kaneko et al. and/or Takemoto et al. to utilize compounds having Tg values within the claimed range as taught by Bottomley et al., since such compounds would be resistant to flow and/or degradation at elevated temperatures which would ruin the magnetic tape device. 

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. in view of Kaneko et al. and/or Takemoto et al. as applied above, and further in view of Kurokawa et al. (U.S. Patent App. No. 2016/0064025 A1).
Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kasada in view of Kaneko et al. and/or Takemoto et al. as applied above, and further in view of Kurokawa et al. (U.S. Patent App. No. 2016/0064025 A1).
Kikuchi et al., Kasada, Kaneko et al. and Takemoto et al. are relied upon as described above.
None of the above disclose controlling the amine value of the compound.
However, Kurokawa et al. teaches that the amine value of a similar compound can be varied to effect the head fouling and running properties of the medium (Paragraphs 0063 -0119 and Table 1). While the amine value is reported in different units (mgKOH/g), the fact that the amine value is recognized as a critical parameter is deemed sufficient to render obvious optimizing this parameter regardless of the units used absent a showing that the two units necessarily encompass non-overlapping regions. Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to utilize compounds meeting applicants’ claimed amine values by optimizing the results effective variable through routine experimentation.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 9 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kikuchi et al. in view of Kaneko et al. and/or Takemoto et al. as applied above, and further in view of Shimizu et al. (U.S. Patent App. No. 2017/0316799 A1).
Claims 9 – 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kasada in view of Kaneko et al. and/or Takemoto et al. as applied above, and further in view of Shimizu et al. (U.S. Patent App. No. 2017/0316799 A1).
Kikuchi et al., Kasada, Kaneko et al. and Takemoto et al. are relied upon as described above.
While the Examiner maintains that these compounds are obvious to a person of ordinary skill in the art, the Examiner acknowledges that none of the above explicitly disclose the equivalence of all three of these classes of magnetic material.
However, the Examiner deems that all three classes of magnetic materials are known functional equivalents in suitable magnetic powders for binder-media applications, as taught by Shimizu et al. (Abstract and Paragraphs 0029 and 0045).
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the claimed ferrites and -iron oxide particles are functional equivalents in the field of suitable magnetic particles for use in high density binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505.  The examiner can normally be reached on Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 15, 2021